   Case 3:20-cv-00050-M Document 48 Filed 04/27/20                  Page 1 of 4 PageID 314



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 E.S., an individual;

                                Plaintiff,

         v.
                                                     CIVIL ACTION NO.: 3:20-CV-00050
 BEST WESTERN INTERNATIONAL, INC.;
 MARRIOTT INTERNATIONAL, INC.;
 EXTENDED STAY AMERICA, INC.; G6
 HOSPITALITY, LLC; WYNDHAM
 HOTELS AND RESORTS, INC.; AND
 CHOICE HOTELS INTERNATIONAL,
 INC.,


                                Defendants.



 MARRIOTT INTERNATIONAL, INC.’S RESPONSE TO PLAINTIFF E.S.’S MOTION
   FOR A PROTECTIVE ORDER AND LEAVE TO PROCEED ANONYMOUSLY

        Defendant Marriott International, Inc. (“Marriott International”), by and through the

undersigned counsel, hereby responds to Plaintiff’s Motion for a Protective Order and Leave to

Proceed Anonymously (Dkt. 4) (the “Motion”) and in support states as follows:

                                        INTRODUCTION

        The Complaint alleges that E.S. was the victim of criminal sex trafficking at hotels in North

Texas, including two Fairfield Inn and Suites hotels in Arlington and Dallas. In her Motion, E.S.

requests leave to proceed anonymously for purposes of “all materials filed in this action.” Dkt. 4,

at 7. The Motion argues that proceeding anonymously is appropriate because requiring E.S. to

disclose her identity in public filings would further victimize her and compound the harms she

seeks to redress. Dkt. 4, at 3-4. The Motion also argues that E.S. fears potential retaliation by her

                                                 1

EAST\173755297.1
   Case 3:20-cv-00050-M Document 48 Filed 04/27/20                     Page 2 of 4 PageID 315



alleged trafficker. Dkt. 4, at 2, 6.

        Marriott International recognizes the highly sensitive and personal nature of this action.

As such, and in light of Plaintiff’s representation that she will provide Defendants with her true

name and identity, as well as the identity of her trafficker(s) (see Dkt. 4, at 2), Marriott

International does not oppose the entry of an order allowing her to proceed anonymously for

purposes of pre-trial public filings, without prejudice to either party’s right to revisit the issue prior

to trial. Marriott International does oppose the motion to the extent it seeks to restrict Marriott

International’s ability to use Plaintiff’s identity (as well as the identity of her trafficker) to

investigate the claims asserted and in the course of discovery in this action. Such restrictions

would severely prejudice Marriott International’s ability to investigate Plaintiff’s allegations and

to prepare its defense in this action.

                                            ARGUMENT

        “Every pleading” in federal court “must name all the parties.” Fed R. Civ. P. 10(a).

Nevertheless, courts have permitted parties to proceed anonymously and to seal documents that

reveal their true identities when extraordinary circumstances justify that restriction. Doe v. Stegall,

653 F.2d 180, 185 (5th Cir. 1981). In the Fifth Circuit, courts consider three factors to determine

“whether the considerations calling for the maintenance of a party’s privacy outweigh the

customary and constitutionally-based presumption of openness in judicial proceedings.” Doe v.

Compact Info. Sys., Inc., No. 3:13-cv-5013-M, 2015 WL 11022761, at *3 (N.D. Tex. Jan. 26,

2015). These three factors are:

        (1) whether the plaintiff seeking anonymity is suing to challenge governmental activity;
        (2) whether prosecution of the suit compels the plaintiff to disclose information of the
        utmost intimacy; and (3) whether the plaintiff is compelled to admit her intention to engage
        in illegal conduct, thereby risking criminal prosecution.

Stegall, 653 F.2d at 185. Courts may also consider the “prejudicial impact on the defendants if the

                                                    2

EAST\173755297.1
   Case 3:20-cv-00050-M Document 48 Filed 04/27/20                  Page 3 of 4 PageID 316



plaintiff is allowed to proceed anonymously as well as fairness to the public.” Compact Info. Sys.,

2015 WL 11022761, at *3 (citing Doe v. Frank, 951 F.2d 320, 323-24 (11th Cir. 1992); Rose v.

Beaumont Indep. Sch. Dist., 240 F.R.D. 264, 267-68 (E.D. Tex. 2007)). Allegations of a potential

for embarrassment or even harassment may be insufficient to justify proceeding anonymously in

a civil action for monetary relief. Compact Info. Sys., 2015 WL 11022761, at *4 (noting that even

claims involving allegations of sexual assault have not been found “to be so compelling in regard

to its intimate nature as to permit plaintiffs to proceed anonymously”).

        In this case, E.S. has asserted claims under the Trafficking Victims Protection

Reauthorization Act (“TVPRA”). To assert a claim under the TVPRA, E.S. must be a trafficking

“victim.” 18 U.S.C. § 1595(a). In other words, E.S. must establish that she was caused to engage

in commercial sex acts against her will through force, threats of force, fraud, or coercion. 18

U.S.C. § 1591(a). Investigating whether E.S. was in fact a victim of sex-trafficking under the

TVPRA will involve the use of E.S.’s identity in discovery to determine whether a crime occurred

and, if so, the identities of those who were involved.

        Like all defendants, Marriott International has a due process right to have a full and fair

opportunity to litigate the claims against it. See, e.g., Allen v. McCurry, 449 U.S. 90, 95 (1980);

Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313, 329 (1971).               Marriott

International does not oppose E.S.’s request to proceed anonymously for purposes of pre-trial

public filings, provided Marriott International has a full and fair opportunity to investigate E.S.’s

claims and defend against them.

                                         CONCLUSION

        For all the foregoing reasons, if the Court is inclined to permit E.S. to proceed anonymously

for any purposes in this action, Marriott International respectfully requests that the Court limit


                                                 3

EAST\173755297.1
   Case 3:20-cv-00050-M Document 48 Filed 04/27/20                 Page 4 of 4 PageID 317



E.S.’s motion and the scope of any relief to pre-trial public filings and on the condition that

Plaintiff shall not be permitted to limit Marriott International’s ability to investigate fully and

defend against Plaintiff’s actions.


Dated: April 27, 2020


                                               /s/ Jason S. Lewis__________________
                                             Jason S. Lewis, Tex. Bar No. 24007551
                                             DLA Piper LLP
                                             1900 N. Pearl St., Suite 2200
                                             Dallas, Texas 75201
                                             (Tel.) 214.743.4548
                                             (Fax) 972.813.6250
                                             jason.lewis@dlapiper.com

                                             Ellen E. Dew (admitted pro hac vice)
                                             DLA Piper LLP
                                             6225 Smith Avenue
                                             Baltimore, Maryland 21209
                                             T: 410.580.4127
                                             F: 410.580.3127
                                             ellen.dew@dlapiper.com

                                             Attorneys for Defendant
                                             Marriott International, Inc.



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2020, a true and correct copy of the foregoing was
furnished by CM/ECF to all counsel of record.


                                              /s/ Jason S. Lewis__________________
                                             Jason S. Lewis




                                                4

EAST\173755297.1
